UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June15, 2010 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA (Address of Principal Executive Offices) (Zip Code) (408) 616-4000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (e) On June 15, 2010 (the “Grant Date”), Edward Lopez, the Chief Legal Officer of Silicon Image, Inc. (the “Registrant”), was granted an option to purchase 80,000 shares of the Registrant’s common stock (the “Option”) under the Registrant’s 2008 Equity Incentive Plan. The Option has an exercise price equal to $3.50 per share, the closing price of the Registrant’s common stock on the Grant Date, and shall vest over four years, with 25% of the Option vesting on the first anniversary of the Grant Date and 2.0833% of the Option vesting monthly thereafter, subject to Mr. Lopez’s continued employment with the Registrant as of the applicable vesting date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 17, 2010 SILICON IMAGE, INC. By: /s/ Noland Granberry Noland Granberry ChiefFinancial Officer
